Citation Nr: 1205492	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right leg disorder, to include as secondary to the lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to June 1979 and from December 1980 October 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2008, the Board issued a decision denying service connection for a lumbar spine disorder, a right leg disorder, bilateral hearing loss, and tinnitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued an order granting the parties' Joint Motion for Remand to vacate the Board's decision in part and remanded the issues of service connection for a lumbar spine disorder, a right leg disorder, and bilateral hearing loss.  In May 2010, the Board remanded the present matter for additional development and due process concerns. 

The issues of service connection for a lumbar spine disorder and a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew the appeal of the denial of service connection for bilateral hearing loss in August 2010.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2010, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for hearing loss.  That withdrawal was reduced to writing.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

The appeal of the issue of service connection for hearing loss is dismissed.  


REMAND

Review of the record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA) based on his lumbar spine and right leg disorders.  See December 2011 statement; September 2011 award letter.  Those records are relevant to the matter on appeal; thus, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Ensure all outstanding VA treatment records have been associated with the claims file, particularly those dating after April 18, 2007.  Ask the Veteran about the existence and location of any outstanding non-VA treatment records.  Request any reported records.  

3.  Thereafter, readjudicate the appellant's claims with consideration of all evidence associated with the claims file after the previous supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


